Citation Nr: 1210213	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's disability evaluation for dysthymic disorder from 10 percent to 30 percent disabling, effective July 21, 2008, the date of claim for an increased rating.  In June 2011, the Board remanded for further development, and the appeal has been returned to the Board for further adjudication. 

Additionally, in December 2011, the Veteran submitted evidence in support of his claim.  The evidence consists of two pages of private medical records reflecting treatment for bronchitis and neck pain.  As this evidence is not pertinent to the current issue on appeal, the Board may proceed with the matter without referring it to the agency of original jurisdiction (AOJ) in the first instance.  38 C.F.R. 
§ 20.1304(c) (2011). 


FINDING OF FACT

The Veteran's dysthymic disorder is manifested by symptoms (such as depression and sleep problems) consistent with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the Veteran's service-connected dysthymic disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As previously noted, the Board remanded this case for further development in June 2011.  The Board specifically instructed the RO to provide the Veteran with a VCAA general notification letter and to readjudicate the claim.  Subsequently, the Veteran was sent a VCAA letter in accordance with the Board's remand instructions in July 2011 and his claim was readjudicated in an August 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2009 and July 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2011 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his dysthymic disorder had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The July 2011 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination during the appeal period.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his dysthymic disorder since he was examined in November 2008.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran declined to present personal testimony in support of his claim.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his dysthymic disorder is more severe than contemplated by the current 30 percent disability evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

The Veteran's disability has been evaluated under Diagnostic Code 9433 for dysthymic disorder.  Under the relevant rating criteria, a 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to dysthymic disorder, for which service connection has been established, the record shows an additional diagnosis of depressive disorder, which is not currently service-connected.   It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's dysthymic disorder and that resulting from his nonservice-connected depressive disorder.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected dysthymic disorder.  (In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.)  

The Veteran's service-connected dysthymic disorder is currently rated as 30 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met.

The Veteran filed for a claim for an increased evaluation in July 2008.  The evidence includes VA treatment which consistently noted that the Veteran was cheerful with an appropriate affect, relevant and spontaneous speech, logical and goal-directed thought process and relevant thought content with adequate insight.  Additionally, grooming and hygiene were good, and the Veteran was cooperative.   A GAF score of 70 was noted in March 2011 and May 2011.  

On VA examination in November 2008, the examiner noted that the Veteran had been married to his wife since 1982, talked to his sister daily, and had a good a good relationship with his mother-in-law.  The Veteran presented to the evaluation with a clean appearance.  His psychomotor activity was lethargic, speech was unremarkable, attitude was cooperative and friendly, affect was dysthymic, and mood was depressed.  As to attention, the Veteran was able to do serial 7's, spell a word forward and backward, and was oriented to person, time, and place.  Thought process and content were unremarkable and he had no delusions or hallucinations.  As to judgment, it was noted that the Veteran understood the outcome of his behavior and as to insight, he understood that he had a problem.  He was able to interpret proverbs correct.  Also, he did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence, or problems with activities of daily living.  He had good impulse control and was able to maintain minimal personal hygiene.  Memory, including remote, recent, and immediate, was normal.  The examiner noted that the Veteran retired in 2002 due to medical (physical) disability.  The diagnosis was depressive disorder due directly to the physiological effects from the service related spine and other related orthopedic issues.  It was noted that the Veteran had sleep problems which was symptom of his depressive disorder due to his general medical conditions.  A GAF score of 60 was assigned.  The examiner further noted that while there was no total occupational and social impairment or deficiencies in judgment, thinking, family relationships, work, or mood due to the mental disorder, the Veteran's dysthymic disorder would cause an intermittent period of inability to perform occupational duties and associated decrease in work efficiency.  

As noted above, in order to obtain a 50 percent disability evaluation, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.  In this case, while the Veteran has been noted to be depressed, have sleep problems, lethargic, and have an intermittent period of inability to perform occupational duties and associated decrease in work efficiency, these factors are already contemplated in his current 30 percent evaluation.  See id.  Notably, the Veteran has consistently been shown to have a normal affect and at worse a dysthymic affect.  He has demonstrated normal speech, memory, and judgment.  There is no indication that he has panic attacks much less one occurring more than once a week, difficulty in understanding complex commands or impaired abstract thinking.  The Veteran has good relationships with his wife and family.  Therefore, he does not meet the criteria for an evaluation in excess of the current 30 percent disabling rating. 

Additionally, his GAF scores of 60 and 70 noted during this period is reflective of 
moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  These scores are congruent with the Veteran's current 30 percent evaluation. 

In sum, the Veteran's dysthymic disorder, manifested by sleep disturbances and depression impairment, do not meet the criteria for an evaluation in excess of the current 30 percent rating.  The Board further finds that there were no distinct periods of time during which the Veteran's disability was more than 30 percent disabling.  He is accordingly not entitled to receive a "staged" rating for this period.  Hart, supra. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record does not reflect that the Veteran has required frequent hospitalizations for his dysthymic disorder or that the manifestations of his disability are in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for dysthymic disorder for extra-schedular consideration is not in order. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 30 percent for dysthymic disorder is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


